DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method for selectively depositing a cobalt film, classified in C23C16/06.
II. Claims 18-20, drawn to a computer readable medium, classified in G06K5/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method could be practiced on an apparatus that is manually controlled not programmed by a computer readable medium.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Due to their different statutory categories and divergent subject matter different analyses and searches would need to be performed to determine the patentability of each.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alan Taboada  on 09-10-2021 a provisional election was made with traverse to prosecute the invention of I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites what is certainly a typographical error that the cobalt precursor has a formula of “(CO)x,COyLz” which does not contain the required cobalt.  This makes the metes and bounds of the claim unclear, however, since applicant probably intended it to read “(CO)xCoyLz”, for the purposes of examination, it will be interpreted as if it read that way instead.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu(US 20170321320) in view of Shek (US 20160141203).
Claim 1: Yu teaches a method for capping a copper surface on a substrate, comprising: exposing a substrate comprising a copper surface and a dielectric surface to a cobalt precursor gas to selectively form a first cobalt capping layer over the copper surface while leaving exposed the dielectric surface during a vapor deposition process (abstract), where the cobalt precursor gas is flowed together with a process gas that comprises a reducing agent [0038] and the reducing agent can include hydrogen either by itself or along with ammonia [0047].
Yu does not specifically teach the ratio of the flow rates of process gas (comprising reducing agent) or cobalt precursor to produce its selective deposition, so it does not specifically teach that a flow rate ratio of process gas to cobalt precursor gas is at least 300:1.
Shek is also directed towards selectively depositing cobalt on copper surfaces instead of exposed dielectric layers (abstract).  It similarly teaches providing a cobalt precursor flow and a process gas that includes a reducing agent (e.g. hydrogen), however it teaches that by increasing the flow rate of the reducing agent (e.g. hydrogen) and by increasing the ratio of hydrogen flow to cobalt precursor, the selectivity can be further improved.  It exemplifies a ratio of above 10:1 process gas (e.g. hydrogen)  to cobalt precursor to get selectivities of above 10:1 for the deposition on the copper surfaces over dielectric surfaces [0057-0059].  This ratio overlaps with applicant’s claimed one and so both the absolute flow rate of reducing agent and 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the flow rate ratio range of Shek in the process of Yu (which overlaps with applicant’s claimed one) in order to desirably improve the selectivity of deposition.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Additionally, It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 300:1” through process optimization to further improve selectivity, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 1).
Claims 2-6: As discussed above, Yu teaches that the process gas can be hydrogen as a reducing agent and it can further comprise ammonia (as another reducing agent, claim 5) [0047].  Shek teaches that selectivity improves when the flow rate of the reducing gas (e.g. hydrogen) in the process gas is increased.  Additionally, it is readily apparent that the larger the system, the more gas it will consume to produce the same processing conditions, but the larger a substrate it can process, so the reducing gas flow rate and the process gas flow rates are result effective variables that controls selectivity and/or the throughput of the system, in both cases motivating increasing the flow rate balanced with excessive flow rates resulting in more wasted process gases.  Since the flow rate of reducing gas is a result effective variable as is the ratio of reducing gas to cobalt precursor, the flow rate of cobalt precursor gas is also a result effective variable for determining selectivity of deposition.
(claims 2-6).
Claim 7: Yu further teaches igniting an ammonia plasma after selectively forming the first cobalt capping layer [0034].  
Claim 8: Yu does not specifically teach how long it exposes each cobalt layer to the gaseous reducing agent and the cobalt precursor gas, however, it is well known that the duration of any processing step that must be long enough to produce the desired effect (deposit a sufficiently thick layer in this case) and short enough to not excessively hinder the throughput of the process.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “3-15 sec” for the for the exposure step through process optimization to produce a sufficiently thick capping layer while not excessively reducing the throughput of the process, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 8).
Claim 9: Yu teaches exposing a substrate comprising a copper surface and a dielectric surface to a gaseous reducing agent and a cobalt precursor gas is performed at a temperatures that overlap with applicant’s claimed about 200oC to about 250oC [0038].  
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 10-11: Yu teaches exposing the first cobalt capping layer to a second cobalt precursor gas and a second process gas comprising a reducing agent to deposit a second cobalt capping layer atop the first cobalt capping layer and that a deposition cycle comprises performing a vapor deposition process 2 or more times to deposit a plurality of cobalt capping layers [0037].  
Claim 12: Yu teaches that each of a plurality of cobalt capping layers is deposited to a thickness that overlaps with applicant’s claimed range of about 3 angstroms to about 5 angstroms [0037].  
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claims  13-15: Yu teaches the cobalt precursor gas comprises a cobalt precursor which has a general chemical formula (CO)xCoyLz, with groups that read upon applicant’s claimed ones (claim 13), such as tricarbonyl allyl cobalt (claim 14) or cyclopentadienyl cobalt bis(carbonyl) (claim 15) [0012].  
Claim 16: Yu teaches a method for capping a copper surface on a substrate, comprising: positioning a substrate within a process chamber, exposing a substrate comprising a copper surface and a dielectric surface to a cobalt precursor gas to selectively form a first cobalt capping layer over the copper surface while leaving exposed the dielectric surface during a vapor deposition process (abstract), where the cobalt precursor gas is flowed together with a process gas that comprises a reducing agent [0038] and the reducing agent can include hydrogen either by itself or along with ammonia or other processing gases to produce the flow of processing gas [0047].
Yu does not specifically teach the flow rates of hydrogen gas or the cobalt precursor to produce its selective deposition, so it does not specifically teach the claimed ones.
Shek is also directed towards selectively depositing cobalt on copper surfaces instead of exposed dielectric layers (abstract).  It similarly teaches providing a cobalt precursor flow and a 
Since the flow rate of reducing gas is a result effective variable as is the ratio of reducing gas to cobalt precursor, the flow rate of cobalt precursor gas is also a result effective variable for determining selectivity of deposition.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 8000sccm” for the hydrogen gas and “a rate of about 10 to about 30sccm” for the flow rate of cobalt precursor gas through process optimization to further improve selectivity and/or the throughput of the system, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 16).
Claim 17: see the previous discussion for claim 3.
Conclusion
No current claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712